Citation Nr: 1042662	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for a respiratory 
disorder/breathing problems due to chemical exposure.  

3.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented testimony at a Travel Board Hearing at a 
San Antonio, Texas VA office chaired by the undersigned Acting 
Veterans Law Judge in March 2010.  A transcript of this hearing 
is associated with the Veteran's claims folder.

The issues of service connection for prostate cancer and service 
connection for a respiratory disorder/breathing problems are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's glaucoma was not shown in service, was not 
manifested to a compensable degree in the post-service year, and 
has not been shown by competent evidence to be etiologically 
related to his period of service.





CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, a 
showing of continuity of symptomatology after service will 
generally be necessary to establish a service connection.  In 
addition, service connection may be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for a disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical or lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical or competent 
lay evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by the service records, the official history of each organization 
in which he served, the military records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

History and Analysis

The Veteran's service treatment records show that he sustained an 
accident in service in August 1962 when pressurized diesel fuel 
ended up getting into both of his eyes.  Eye irrigation was 
performed and chemical conjunctivitis in both eyes was diagnosed.  
The corneas and anterior chambers were clear and the Veteran was 
given neodecadron ophthalmic eye drops to be used every two 
hours.  The balance of the Veteran's service treatment records 
are negative for any eye issues or complaints.  The Veteran's 
July 1963 separation examination shows that the Veteran 
demonstrated normal eyes with 20/20 visual acuity, along with a 
designation of normal finger tension or digital palpation under 
the intraocular tension entry.  

Private treatment records from 2000 to 2006 by Dr. R.K. show that 
the Veteran was treated for symptoms of multiple eye disorders, 
including glaucoma.  

A December 2007 VA examiner, who physically examined the Veteran, 
reviewed the Veteran's claims file and consulted the Veteran's 
primary VA eye doctor, noted the Veteran's service treatment 
records and the assessment of chemical conjunctivitis in 1962.  
The examiner also referred to the Veteran's separation exam.  In 
the examiner's report, he noted that he spoke to Dr. R.K., a 
glaucoma specialist who is the Veteran's treating physician.  Dr. 
R.K. informed the VA examiner that the Veteran suffered from 
mixed mechanism glaucoma and components of open angle glaucoma, 
with the left eye having the most optic nerve glaucoma damage at 
this point.  The VA examiner indicated that Dr. R.K. stated he 
performed cataract surgery on the Veteran's left eye in 2001 and 
used argon laser trabuclopasties on both eyes in April 2003.  Dr. 
R.K. stated to the VA examiner that he was certain that there was 
no connection between the Veteran's present glaucoma, first 
discovered in 1996 and chemical conjunctivitis, due to diesel 
fuel sprayed into the Veteran's eyes in 1962.  

The December 2007 VA examiner ran through the physical components 
of his examination of the Veteran and in his diagnosis section 
found that the Veteran has been under medical and surgical 
treatment for bilateral glaucoma, mixed mechanism, since 1996.  
The VA examiner found the examination revealed visual fields with 
loss of peripheral vision in the left eye and no visual field 
defects in the right eye, asymmetric glaucomatous optic nerve 
head cupping and intraocular pressure within therapeutic range.  
There was normal visual acuity at far and near with correction, 
right eye and near normal visual acuity at far and near, left 
eye.  The examiner opined that based on the review of the 
Veteran's claims file, the Veteran's history (including the 
telephone conversation with Dr. R.K), and the physical 
examination, it was less likely as not that the Veteran's 
glaucoma was based on treatment for a diesel fuel spill in his 
eyes during his military service.  

The Board finds, based on the evidence of record, that the 
Veteran has a current diagnosis of glaucoma, thus meeting the 
first element necessary to establish service connection.  With 
respect to the existence of an in-service incurrence of a disease 
or injury, the Board notes the service treatment records show the 
Veteran suffered from chemical conjunctivitis as a result of a 
fuel that got in the Veteran's eyes.  

With respect to the third required element, a medical nexus 
between the current diagnosis and the in-service occurrence, the 
Board finds that a medical nexus does not exist.  The Veteran 
claims that his glaucoma was caused by an accident involving 
diesel fuel exposed to during his military service.  While the 
Veteran is competent to describe certain symptoms associated with 
his current glaucoma, he is not competent to provide testimony 
regarding the etiology of his current eye disability.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay 
evidence is competent when a layperson is competent to identify a 
medical condition, when a layperson is reporting a 
contemporaneous medical diagnosis, or when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 
4 (a layperson may be competent to identify a condition where the 
condition is simple, like a broken leg, but not if the condition 
is, for example, a type of cancer).  The etiology of glaucoma, a 
complex eye disability, is not a simple identification that a 
layperson is competent to make.  Therefore, the Veteran is not 
competent to provide his opinion on the etiology of his eye 
disability.   

In addition, the Board finds that service connection is not 
warranted on the basis of a continuity of symptomatology.  The 
Veteran claims that he has suffered from eye problems ever since 
the accident he suffered in service.  However, subsequent to the 
service treatment records that document the injury in service, 
the balance of the Veteran's service treatment records are silent 
for any treatment of the Veteran's eyes.  In addition, the 
Veteran separation examination shows that the Veteran 
demonstrated normal eye with 20/20 visual acuity in July 1963, 
along with a designation of normal finger tension or digital 
palpation under the intraocular tension entry.  The Veteran 
testified in March 2010 that he never sought any kind of medical 
treatment for his eyes after he got out of service before the 
1990s.  He merely treated himself with eye drops from time to 
time, although more often in the 1980s.  Again, because of the 
complexity of a diagnosis of glaucoma, even if the Veteran were 
to assert a belief that he was treating himself during that time 
for glaucoma, he is not competent to make that medical assertion.  

The Veteran's glaucoma was apparently diagnosed in 1996, more 
than 30 years after discharge from service.  The U.S. Court of 
Appeals for Veterans Claims has indicated that the absence of 
clinical evidence showing symptoms or pathology of a disability 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Therefore, in consideration of the aforementioned service 
treatment records, post-service treatment records and testimony, 
the Board deems the Veteran's statements as to continuity of 
symptomatology since the accident in service as not credible as 
they relate to the Veteran's current diagnosis of glaucoma.  
Further, the December 2007 VA examiner opined against the 
Veteran's claim.  Given all of the above, the Board finds that 
there is no medical nexus between the Veteran's current glaucoma 
and his military service.  

In summary, although there is evidence of an injury in service 
and a current diagnosis of glaucoma, the Board finds against a 
continuity of symptomatology directly related to glaucoma since 
discharge from service.  There is also no competent etiology 
opinion linking the Veteran's glaucoma to service; in fact, there 
is a negative medical nexus opinion regarding the Veteran's 
glaucoma and his military service.  For the Board to conclude 
that the Veteran's glaucoma is related to the Veteran's military 
service in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1992).  Therefore, service connection 
for glaucoma is denied.  

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in April 2005 before the adverse decision that is the 
subject of this appeal.  Although notice under Dingess may have 
been inadequate in terms of vehicle or timing, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this regard, as the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
medical records and private medical records.  The Veteran was 
also afforded a VA medical examination and opinion, which is 
contained in the record.  The Veteran testified before the 
undersigned.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.

Although the Veteran argues in a February 2008 submission that he 
was not given a thorough eye examination, the Board disagrees.  
The Board finds that the December 2007 VA examination and opinion 
is adequate for rating purposes and of significant probative 
value.  The VA examiner reviewed pertinent service treatment 
records and post-service treatment records, elicited a history 
and gave a thorough eye examination, spoke to the Veteran's 
treating physician, took into consideration the Veteran's 
symptoms and reported history and cited to evidence in the file 
as support for the opinion.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for glaucoma is denied.  


REMAND

The Veteran has alleged he was exposed to a variety of chemicals, 
including due to exposure to herbicides (Agents Orange).  In 
general, VA regulations allow for presumptive service connection 
for prostate cancer for Veterans who are presumed to have been 
exposed to Agent Orange while serving in the Republic of Vietnam 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii) (2010).

In this case, the Veteran does not allege that he served in the 
Republic of Vietnam.  Rather, he asserts that he was exposed to 
chemicals, to include Agent Orange, while stationed at bases in 
the U.S.  He has contended in his various submissions and during 
his March 2010 hearing before the undersigned that when the 
Veteran was quartermaster he moved something in the warehouse 
that he was told was Agent Orange by his Major.  The Veteran was 
told to be careful with it, but some of the barrels looked like 
they had spillage on them and he was told to put them aside.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinity other than Vietnam 
or along the demilitarized zone (DMZ) in Korea.  However, these 
procedures do not appear to have been followed.  Prior to any 
further adjudication of the claim, the Veteran's allegations of 
Agent Orange exposure should be investigated and developed as 
prescribed in M21-1MR VA's Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, 2.C.10n.  The M21-1MR directs the RO to 
send a detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via e-mail 
and request a review of the Department of Defense's inventory of 
herbicide operations to determine whether herbicides were used or 
tested as alleged.  If such review does not confirm the exposure, 
a request should then be sent to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification.  The RO should also 
develop for the Veteran's alleged exposure to other chemicals.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low for the purposes of obtaining a 
medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  

The Veteran testified in his March 2010 hearing that his 
breathing problems are due to his service exposure to chemicals, 
including diesel fuel, gasoline and petroleum tank residue and 
that his prostate cancer is due to exposure to either herbicides 
or other chemicals.  The Veteran's service treatment records show 
he indeed was exposed to diesel fuel (as demonstrated by the 
accident involving fuel in his eye).  In addition, a fellow 
service member, J.G., sent a letter in June 2006 attesting that 
they both worked inside petrol tanks removing mud and residue, 
without much protection.  The Veteran's primary care physician, 
Dr. R.G. has opined in a May 2010 letter that if the Veteran was 
exposed to Agent Orange, then that exposure can be linked to his 
diagnosis of prostate cancer.  The physician goes on to opine 
that in regards to the Veteran's breathing problems, he has a 
long history of complaints of shortness of breath and difficulty 
breathing that may be related to toxin exposure he suffered in 
service.  Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination(s) with a nexus opinion to 
determine whether his respiratory disorder/breathing problems and 
prostate cancer residuals are related to his military service, 
including as due to herbicide exposure and/or chemical exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that may 
establish his exposure to herbicides or other 
chemicals while performing his duties in 
service.  

2.  Attempt to verify the Veteran's claimed 
herbicide exposure/chemical exposure in 
locations other than in Vietnam during the 
Vietnam Era or along the DMZ in Korea, as 
specified in M21-1MR.

3.  Following completion of the above, 
schedule the Veteran for VA examinations to 
identify any current prostate cancer 
disability and to provide an opinion as to 
whether any current prostate cancer residuals 
found are at least as likely as not (i.e., 50 
percent or greater probability) related to 
his service in the military, to include 
possible exposure to herbicides or chemicals.  
The examiner is asked to review the claims 
folder and indicate same.  

The requested determination should consider 
the Veteran's medical, occupational, and 
recreational history prior to, during, and 
since his military service, including claimed 
exposure to various chemicals.  The medical 
basis of the examiner's opinion should be 
fully explained with reference to pertinent 
evidence in the record.  If an opinion cannot 
be provided without resorting to speculation, 
please indicate this in the report and 
provide a detailed rationale for why.  The 
examiner is asked to indicate whether or not 
he or she has reviewed the claims folder.

4.  Following completion of paragraphs 1 and 
2, schedule the Veteran for a VA examination 
to identify any current respiratory or 
breathing disorder and to provide an opinion 
as to whether any current respiratory or 
breathing disorder(s) found are at least as 
likely as not (i.e., 50 percent or greater 
probability) related to his service in the 
military, to include exposure to herbicides 
or chemicals.  The examiner is asked to 
review the claims folder and indicate same.  

The requested determination should consider 
the Veteran's medical, occupational, and 
recreational history prior to, during, and 
since his military service, including claimed 
exposure to various chemicals.  The medical 
basis of the examiner's opinion should be 
fully explained with reference to pertinent 
evidence in the record.  If an opinion cannot 
be provided without resorting to speculation, 
please indicate this in the report and 
provide a detailed rationale for why.  The 
examiner is asked to indicate whether or not 
he or she has reviewed the claims folder.

5.  Readjudicate the claim based on the whole 
record.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative, if any, should be provided an 
updated Supplemental Statement of the Case 
that includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


